—Judgment, Supreme Court, Bronx County (Bernard H. Jackson, J.), rendered July 10, 1989, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, to run concurrently with a sentence imposed on an unrelated Federal conviction, unanimously affirmed.
We note that the People presented overwhelming evidence *252of defendant’s guilt of the crime charged, and that defendant failed to preserve his claims of error regarding the admission of evidence of a prior altercation between himself and the complainant by appropriate and timely objection (CPL 470.05; People v Quinones, 166 AD2d 330, lv denied 77 NY2d 881). Additionally, defendant’s affirmative use of the incident in an attempt to buttress his justification defense renders unwarranted a review in the interest of justice (People v Acosta, 180 AD2d 505, 509-510, lv denied 80 NY2d 827). Concur — Sullivan, J. P., Milonas, Asch and Rubin, JJ.